Per Curiam.
It is presumed that this case was submitted to the jury upon a correct charge on proximate cause and other essential features in connection with the issues of negligence and contributory negligence, since the charge was not included in the case on appeal. S. v. Hoover, 252 N.C. 133, 113 S.E. 2d 281; S. v. Harrison, 239 N.C. 659, 80 S.E. 2d 481.
The appellant insists that while he did not plead the doctrine of last clear chance as such, his general allegations with respect to defendant’s conduct in operating her automobile were sufficiently broad to require the submission of such an issue, which was tendered by him in apt time.
In our opinion, the questions raised by the pleadings were not complicated and presented no factual situation that could not be properly determined by the jury on a correct charge on the issues of negligence and contributory negligence, and we so hold.
In view of the conclusion we have reached, the answer on the issue of negligence having been rendered by the jury in favor of the defendant Wilma Joyce McGehee, the ruling on the motion for judgment as of nonsuit as to Claude Alfred McGehee becomes academic.
The judgment as of nonsuit as to the defendant Claude Alfred Mc-Gehee is affirmed, and in the verdict and judgment as to the defendant Wilma Joyce McGehee no error sufficiently prejudicial to warrant a new trial has been shown.
No error.